My associates on the bench think this case should be reversed for lack of corroboration of the accomplice Russell. I am sorry not to be able to agree with them, but the only requirement of our law fixing the extent of the corroboration of an accomplice is, that such conviction should be upheld if there be testimony in the record other than that of the accomplice tending ofitself to connect the accused with the commission of the crime.
See article 718, C. C. P. In this case Russell, the accomplice, fully made out a case against appellant as being one of four who burglarized a bank building at Dundee, stole the safe and its contents. carried them in a truck to appellant's ranch, where the safe *Page 247 
was first buried in the ground near a rock house on said ranch, then dug up and a strip melted or cut across the door of the safe by the use of an acetylene torch, the contents removed and divided, and the safe and the oxygen and acetylene tanks thrown into a river which ran through appellant's said ranch.
By others than the accomplice the burglary was proved, as was the fact that in appellant's pasture near said rock house, after the burglary, a large hole was found over which brush had been piled. Under the brush and dirt at said hole were found pieces of steel, a chisel, a nickel, and a part of the combination of a safe having on it the same numbers as were on the combination of the safe taken. Flatt, cashier of said bank, testified that the figures on the combination of the stolen safe were 20-40-60-80, but that he did not remember the order in which they came. The melted and burned strip off the door of the safe found beneath the brush and dirt at the hole in appellant's pasture was shown to Mr. Young, a safe expert, who testified that he had set the combination on the bank safe at Dundee before the burglary, and further that sheriff McDaniel turned over to him for examination and identification the melted and burned strip of the safe door, and that it bore thesame numbers as did the Dundee bank safe. He testified:
"The numbers on this piece of combination that Mr. McDaniel turned over to me are the same as the numbers of the combination on the safe at Dundee, and these numbers work out 20-40-80."
He further said that the Dundee bank safe was a Victor safe, having a screw door of the Yale type, and that the melted and burned steel strip containing the combination showed him, was from such a safe. Witnesses other than the accomplice also testified that they went down to a point on the river in appellant's pasture where they saw a place where it looked as if a heavy object "had been dumped over the bank," and in the water at this place they found an oxygen tank and an acetylene tank.
That the finding of stolen property, or things used in connection with the disposition of such property, in appellant's pasture, over which there is no suggestion that other people had any control after the burglary, would be held material and admissible against appellant on his trial for the burglary and theft, in any court. That they tend to connect him with the taking of the property thus found, seems so evident to my mind that I can not rid myself of a belief that it sufficiently measures up to the requirements of the law in regard to the corroboration of an accomplice. It is not required that the *Page 248 
corroborative testimony be strong enough of itself to make out a case, but it is enough if it meet the statutory requirement and "tend to connect the accused with the offense." If these things had been found in appellant's personal possession, such finding would have sufficed to make out a complete case of guilt against him without need for the testimony of the accomplice. Being found in his house, or on his premises, or in his pasture, would in any case tend to show guilt on his part. Many a man has been convicted because of the finding of stolen cattle in his pasture. I am, therefore, compelled to record my dissent, which is respectfully done.